COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Maria Duria Chavelas, Individually, also        §               No. 08-19-00081-CV
  known as Maria Duria Wilhelm d/b/a
  International Legal Services-Abogados,          §                  Appeal from the
  d/b/a Abogados Sin International Legal
  Services and d/b/a Attorney's without           §                346th District Court
  Borders,
                                                  §             of El Paso County, Texas
                        Appellant,
                                                  §               (TC# 2014DCV1634)
  v.
                                                  §
  The State of Texas,
                                                  §
                         Appellee.
                                                  §

                                                  §

                                            ORDER

        Pending before the Court is a motion filed by Appellant, Maria Duria Chavelas, requesting
the appointment of counsel and a translator to assist her on appeal. She also requests that she be
provided a free copy of the record of the trial and any documents or digital files in the possession
of the trial court and other entities. The Court has ordered the trial court to conduct a hearing to
determine whether Appellant is entitled to a free reporter’s record. We will not address Appellant’s
separate request for a free record through this motion. Regarding Appellant’s request for a copy
of all documents and files from other entities, the Rules of Appellate Procedure do not authorize
this Court to grant that request. Finally, Appellant is not entitled to the appointment of counsel or
a translator to assist her in this appeal from a civil judgment granting monetary and injunctive
relief against her. Accordingly, the motion is DENIED.

IT IS SO ORDERED this 16th day of April, 2019.

                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.